 1                                                           Hon. Richard A. Jones
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,                   No. CR18-179RAJ

10                       Plaintiff,
11                                                ORDER DISMISSING
            v.                                    INDICTMENT WITHOUT
12                                                PREJUDICE
     JESUS PALOMARES MENDEZ,
13

14                       Defendant.

15

16

17       Upon the Motion of the United States of America to Dismiss, pursuant to Rule

18
     48(a) of the Federal Rules of Criminal Procedure, THE COURT HEREBY
     ORDERS that the Indictment in Case CR18-179RAJ against Jesus Palomares
19
     Mendez, is dismissed without prejudice.
20
         DATED this 20th day of November, 2018.
21

22

23
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
24

25

26


      ORDER TO DISMISS INDICTMENT - 1
